            Case 1:19-cv-06368-JMF Document 83 Filed 09/21/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                                  Plaintiff,                    Docket No. 1:19-cv-06368-JMF

         - against -

  BANDSHELL ARTIST MANAGEMENT

                                  Defendant.




                        DECLARATION OF RICHARD LIEBOWITZ


       I, RICHARD LIEBOWITZ, declare that the following is true and correct to the best of

my personal knowledge.

       1.       I am the managing partner of the Liebowitz Law Firm, PLLC (the “LLF”) and

admitted to practice law in this District.

       2.       On June 26, 2020, the Court ordered me to file a copy of the Court’s 6/26/20

Opinion and Order on the docket of “any currently pending case that was brought by Mr.

Liebowitz or his firm” no later than July 27, 2020. Usherson v. Bandshell Artist Mgmt., No. 19-

CV-6368 (JMF), 2020 WL 3483661, at *22 (S.D.N.Y. June 26, 2020) (the “Order”).

       3.       On September 21, 2020, it came to my attention that I neglected to file the Order

in the case of Smith v. MCR Publishing, Inc., 2:20-cv-271-WKW, which was pending in the

Middle District of Alabama, Northern Division, as of June 26, 2020. This case was transferred
              Case 1:19-cv-06368-JMF Document 83 Filed 09/21/20 Page 2 of 2




from the Southern District of Alabama on April 28, 2020 and, regretfully, overlooked filing the

Order in this case.

         4.       I do not currently have an ECF username and password for the Middle District of

Alabama, thus on September 21, 2020, I emailed the Courtroom Deputy a copy of the Order so

the clerk can file it on the docket.

         5.       On September 11, 2020, Judge Keith Watkins ordered me to notify the Court by

September 18, 2020 that I had neglected to file the Order in Smith v. MCR Publishing. However,

I did not learn of Judge Watkins’ order until today, because my e-mail address was not registered

with the Middle of District of Alabama and I was not receiving ECF bounces of that particular

case.



                                                             Respectfully Submitted:

Dated:            September 21, 2020
                  Valley Stream, NY

                                                             s/richardliebowitz/
                                                             Richard Liebowitz
